Exhibit 99.1 NEWS RELEASE NORTH AMERICAN ENERGY PARTNERS ANNOUNCES RESULTS FOR THE THREE MONTHS ENDED JUNE 30, 2012 Edmonton, Alberta, August 8, 2012 - North American Energy Partners Inc. (“NAEP” or “the Company”) (TSX: NOA) (NYSE: NOA) today announced results for the three months ended June 30, 2012, representing the first quarter of its 2013 fiscal year. The Company has prepared its consolidated financial statements in accordance with accounting principles generally accepted in the United States (US GAAP).Except where otherwise specified, all dollar amounts discussed are in Canadian dollars. Highlights of the Three Months Ended June 30, 2012 · Martin Ferron was appointed President and Chief Executive Officer of NAEP on June 7, 2012. · Consolidated revenues increased 21.6% compared to the same period last year. · Gross margin percentage improved to 7.7% from 3.4% last year. · Consolidated EBITDA increased to $10.6 million from $6.2 million last year, despite a $2.5 million restructuring charge in the current period. · The Company implemented a business strategy to focus its operations on two main business segments: o Heavy Construction and Mining, and o Commercial and Industrial Construction. · NAEP executed strategic asset sales in the amount of $22.2 million as part of its fleet rightsizing initiative, resulting in net proceeds of $8.7 million after the buyout of operating leases on some of the units. Page 1 of 13 NEWS RELEASE Consolidated Financial Highlights (dollars in thousands, except per share amounts) Three Months Ended June 30, Revenue $ $ Gross profit $ $ Gross profit margin % % General and administrative expenses $ $ Operating income (loss) $ $ ) Operating margin % -2.9
